DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to Applicant’s communication filed 04/26/2021 regarding application 17/240,256. The following is the first action on the merits.

Status of Claim(s)
	Claim(s) 1-20 is/are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-20 set forth an invention for the obtaining attributions for a plurality of wells, obtaining weights for those attributes, generating a health index for a well among the wells, generating a second health index, determine a sum of weightages of the second health index, determine a remediation category for the well based on the sum, and generate a notification and action report for the well. These actions fall under a subject matter grouping which the courts have considered ineligible (Mental Process (Observations, Evaluations, Judgments, and Opinions with the aid of pen and paper), and Organizing Human Activity (Fundamental Economic Practices or Principles)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under Step 1 of the Alice/Mayo framework it must be considered whether the claims are directed to one of the four statutory categories of invention. Claim(s) 1-7 are directed towards a method comprising at least one step. Claim(s) 8-14 are directed towards a system which falls under the apparatus category. Claim(s) 15-20 are directed towards a non-transitory computer readable medium which falls under the product category. Accordingly, the claims fall within the four statutory categories of invention, (method, apparatus, and product) and will be further analyzed under Step 2 of the Alice/Mayo framework)
	Under Step 2, Prong One, of the Alice/Mayo framework it must be considered whether the claims recite an abstract idea.
	Regarding representative independent claims 1, 8, and 15 the claims set forth an invention for the obtaining attributions for a plurality of wells, obtaining weights for those attributes, generating a health index for a well among the wells, generating a second health index, determine a sum of weightages of the second health index, determine a remediation category for the well based on the sum, and generate a notification and action report for the well which recite the abstract ideas of Mental Process and Organizing Human Activity in the following limitations:
Obtaining a plurality of attributions for a plurality of wells
Obtaining a set of weightages for each of the plurality of attributes for the plurality of wells
Generating a first Well Health Index (WHI) set a well among the plurality of wells
Generating a second WHI set for the well
Determining a sum of weightages of the second WHI set for the well
Determining a remediation category among a plurality of remediation categories for the well based on the sum of weightages; and
Generating tracking notifications and action reports for the well
Dependent claims 2-7, 9-14, and 16-20 recite further limitations on the independent claims above and thus are subject to the same rationale listed above.
	Under Step 2A, Prong Two, any additional elements are recited:
	Independent claims 1, 8, and 15 recite the following additional elements:
A computer processor
A non-transitory computer readable medium storing instructions

These additional elements, considered both individually and as an ordered pair do no more than represent mere instructions to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)). Additionally, the claims represent insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in paragraph(s) [0054]-[0058] in Applicant’s specification.
Under Step 2B eligibility analysis evaluates whether the claims as a whole amounts to significantly more than the recited exception, i.e. whether any additional element, or combination of elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The computer processor and non-transitory computer readable medium are at beast the equivalent of merely adding the words “apply it” to the abstract idea. Mere instructions to apply an exception cannot provide an inventive concept (See MPEP 2106.05(f)). Further, the computer processor represents insignificant extra solution activity (See MPEP 2106.05(g)), specifically that of mere data gather which has is known to be well-understood, routine, or conventional within the art (See MPEP 2106.05(d)(II)). Insignificant extra solution activity, especially that which is well-understood, routine, or conventional in the art does not provide an inventive concept. Even when considered in combination, these additional elements to are not deemed to be sufficient enough to provide an inventive concept onto the abstract idea, therefore, they are not eligible. (Alice Corp., 134 S. Ct. at 2358 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 that turns on “the draftsman’s art”)).
Dependent claims 2-7, 9-14, and 16-20 do not provide any further additional elements and are therefore rejected due to their dependency under the same rationale expressed above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camacho (US 2019/0264545 A1) in view of Cella (US 2020/0103894 A1)




Claim(s) 1, 8, and 15 –
A non-transitory computer readable medium storing instructions executable by a computer processor (Camacho: Paragraph 38, “Software instructions in the form of computer readable program code to perform embodiments of the disclosure may be stored, in whole or in part, temporarily or permanently, on a non-transitory computer readable medium such as a CD, DVD, storage device, a diskette, a tape…”)
A Well Health Index (WHI) manager comprising a computer processor (Camacho: Paragraph 33, “For example, an HMS may include one or more computing systems having an HMI built therein or connected thereto. Any combination of mobile, desktop, server, router, switch, embedded device, or other types of hardware may be used. For example, as shown in FIG. 7, a computing system 700 may include one or more computer processors 702, non-persistent storage 704 (e.g., volatile memory, such as random access memory (RAM), cache memory), persistent storage 706 (e.g., a hard disk, an optical drive such as a compact disk (CD) drive or digital versatile disk (DVD) drive, a flash memory, etc.), a communication interface 712 (e.g., Bluetooth interface, infrared interface, network interface, optical interface, etc.), and numerous other elements and functionalities.
obtaining a plurality of attributions for a plurality of wells; (Camacho: Paragraph 23, “With reference to FIGS. 2-6B, this disclosure describes systems and methods of how a health management system (HMS) determines and monitors a health index. In some embodiments, the HMS is used at the drilling rig site (though, there is no requirement that all parts of HMS be physically located at the drill site) to monitor a health condition of the plurality of rig equipment. The HMS may use a wide variety data collecting and comparisons determine the health index of the plurality of rig equipment to identify an appropriate action (i.e., maintain status quota, stop operations, schedule repairs, replace equipment, etc.).”)
generating a first Well Health Index (WHI) set for a well among the plurality of wells; (Camacho: Paragraph 25, “It is further envisioned that the health index 203 can be single health index or multiple health indices for any given plurality of rig equipment on a drilling rig site. For example, it is envisioned that a single piece of equipment may have multiple health indices for multiple components of the single piece of equipment. Further, it is also envisioned that multiple pieces of equipment may be grouped together for purposes of a health index such a health index for a sub-system or system (having multiple pieces of equipment therein) may be considered. Moreover, it is also understood that for a given piece of equipment, there may exist health indices at different levels of the equipment hierarchy (such as one or more health indices at a component level, a health index at the equipment level, and one or more health indices at the sub-system and system level).”)
generating a second WHI set for the well; (Camacho: Paragraph 25, “The health index 203 may include, for example: a direct value of a single measurement or the direct value of an aggregated measurement, derived from measurement(s) at an individual time or during a time span, an output of a mathematical model, or the combination thereof. In one example, the health index 203 may be an expected operating temperature of the rig equipment during the operation with known or measured conditions. It is further envisioned that the health index 203 can be single health index or multiple health indices for any given plurality of rig equipment on a drilling rig site. For example, it is envisioned that a single piece of equipment may have multiple health indices for multiple components of the single piece of equipment. Further, it is also envisioned that multiple pieces of equipment may be grouped together for purposes of a health index such a health index for a sub-system or system (having multiple pieces of equipment therein) may be considered. Moreover, it is also understood that for a given piece of equipment, there may exist health indices at different levels of the equipment hierarchy (such as one or more health indices at a component level, a health index at the equipment level, and one or more health indices at the sub-system and system level).”)
determining a remediation category among a plurality of remediation categories for the well based on the sum of weightages; and (Camacho: Paragraph 20, “It is further envisioned when multiple wells are drilled with multiple drilling rig sites, the health management system may be deployed in a large area or at each drilling rig system to cover a plurality of rig equipment over large distances. With such process, the corresponding equipment condition (i.e., health of the plurality of rig equipment) of all drilling rig systems are determined and monitored at the health management system. As such, health management system manages collected information of the health of the plurality of rig equipment to trigger an appropriate action (e.g., reduce/stop using the plurality of rig equipment, schedule repairs, etc.).”; Paragraph 23, “The HMS may use a wide variety data collecting and comparisons determine the health index of the plurality of rig equipment to identify an appropriate action (i.e., maintain status quota, stop operations, schedule repairs, replace equipment, etc.).”; Paragraph 27, “Alternatively, the HMS may send/sound an alarm to inform the rig site that the health index of the rig equipment is reaching or reached the threshold values, and thus, an action may be taken to avoid damage on the rig equipment…”)
generating tracking notifications and action reports for the well. (Camacho: Paragraph 29, “Additionally, with the HMS knowing the expected health index 507, the HMS may predict, send alerts, and/or change the usage of the rig equipment when the health index deviates from the expected health index 507. For example, the HMS may also plot a measured health index 508 on the graph 500C along with the expected health index 507.”)
Camacho does not explicitly disclose the obtaining of weightages, or summing the weightages for calculations, however, Cella discloses the following
obtaining a set of weightages for each of the plurality of attributes for the plurality of wells; (Cella: Paragraph 414, “In embodiments, the cognitive data packaging system 4110 can automatically vary packaging, such as using different combinations, permutations, mixes, and the like, and varying weights applied to given input sources, sensors, data pools and the like, using the learning feedback 4012 to promote favorable packages and de-emphasize less favorable packages. This may occur using genetic programming and similar techniques that compare outcomes for different packages. Feedback may include state information from the state system 4020 (such as about various operating states, and the like), as well as about marketplace conditions and states, such as pricing and availability information for other data sources. Thus, an adaptive cognitive data packaging system 4110 is provided that automatically adapts to conditions to provide favorable packages of data for the marketplace 4102.”; Paragraph 1100, “Intelligent management of smart bands may optimize across one or more such parameters, such as based on a weighting of the value of the parameters; for example, a smart band may be managed to provide a given level of redundancy for critical data, while not exceeding a specified level of energy usage. This may include using a variety of optimization techniques described throughout this disclosure and the documents incorporated herein by reference.”)
determining a sum of weightages of the second WHI set for the well; (Cella: Paragraph 1015, “In the summation layer, the value coming out of a neuron in the hidden layer may be multiplied by a weight associated with the neuron and may add to the weighted values of other neurons. This sum becomes the output. For classification problems, one output is produced (with a separate set of weights and summation units) for each target category. The value output for a category is the probability that the case being evaluated has that category.”; Paragraph 1016, “At each time step, each non-input unit may compute its current activation as a nonlinear function of the weighted sum of the activations of all units from which it receives connections. The system can explicitly activate (independent of incoming signals) some output units at certain time steps.”)

Camacho discloses a method for monitoring the health of a well site. Cella disclose a method of efficient monitoring of industrial equipment. At the time of Applicant’s filed invention on of ordinary skill in the art would have deemed it obvious to combine the methods of Camacho with the teachings of Cella in order to improve the efficiency and accuracy of data as taught by Cella (Cella: Paragraph 5, “A need exists for improved methods and systems for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments.”)

Claim(s) 2, 9, and 16 –
	Camacho in view of Cella teach the limitations of claims 1, 8, and 15
	Camacho further discloses the following:
obtain a first set of correspondences between the plurality of types and a plurality of well attribute sets, (Camacho: Paragraph 24, “The HMS 200 includes one or more sensors 201 may be disposed in and/or on a plurality of rig equipment to measure health data. Further, it is also understood that depending on the piece of rig equipment (and its usage and/or failure modes), different numbers and/or types of sensors may be used. For example, the one or more sensors 201 may be a microphone, ultrasonic, ultrasound, sound navigation and ranging (SONAR), radio detection and ranging (RADAR), acoustic, piezoelectric, accelerometers, temperature, pressure, weight, position, or any known sensor in the art to detect changes to the plurality of rig equipment. For example, the one or more sensors 201 are located on relevant rig equipment on locations where they can gather data and be able detect any damage/wear of the plurality of rig equipment to derive health data. For example, an engine at a rig site may have a sensor disposed on the outer surface thereof, as well as, a sensor on a piston within the engine.”)
wherein the first WHI set is generated based on the first set of correspondences; (Camacho: Paragraph 25, “Still referring to FIG. 2, the measurements 202 from the one or more sensors 201 are cataloged to create a health index 203 of the plurality of rig equipment. The health index 203 may include, for example: a direct value of a single measurement or the direct value of an aggregated measurement, derived from measurement(s) at an individual time or during a time span, an output of a mathematical model, or the combination thereof. In one example, the health index 203 may be an expected operating temperature of the rig equipment during the operation with known or measured conditions. It is further envisioned that the health index 203 can be single health index or multiple health indices for any given plurality of rig equipment on a drilling rig site.”)
Camacho does not explicitly disclose the use of user selection, however, Cella discloses the following:
and wherein the second WHI set is generated based on the first WHI set and users' selections. (Cella: Paragraph 1292, “a graphical user interface element, select a component of an industrial machine displayed in the graphical user interface for data collection, view a set of sensors that are available to provide data about the industrial machine, and select a subset of sensors for data collection.”; Paragraph 1294, “system for data collection in an industrial environment may include an expert graphical user interface that enables a user to select from a list of component parts of an industrial machine for establishing smart-band monitoring and in response thereto presents the user with at least one smart-band definition of an acceptable range of values for at least one sensor of the industrial machine and a list of correlated sensors from which data will be gathered and analyzed when an out of acceptable range condition is detected from the at least one sensor”; Paragraph 1299, “A user may be guided to select among a subset of all possible sensors based on smart band criteria, such as types of sensor data required for the smart band. A smart band may be focused on detecting trending conditions in a portion of the industrial environment; therefore, the user interface may direct the user choose among an identified subset of sensors, such as by only allowing sensors proximal to the smart band directed portion of the environment to be selectable in the user interface.”)

Camacho discloses a method for monitoring the health of a well site. Cella disclose a method of efficient monitoring of industrial equipment. At the time of Applicant’s filed invention on of ordinary skill in the art would have deemed it obvious to combine the methods of Camacho with the teachings of Cella in order to improve the efficiency and accuracy of data as taught by Cella (Cella: Paragraph 5, “A need exists for improved methods and systems for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments.”)


Claim(s) 3, 10, and 17 –
	Camacho in view of Cella teach the limitations of claims 1, 8, and 15
	Camacho further discloses the following limitation
obtaining, by the computer processor, a second set of correspondences between the plurality of types and a plurality of attribute flags; and (Camacho: Paragraph 25, “The data interpretation 204 may include an evaluation of the health index value and/or a health index signature. Such evaluation may use adaptive algorithms designed to use the evaluations to establish (and/or compare against) threshold values, change the usage of the equipment, alert the rig site (or operator thereof) of potential/actual failures, etc. It is further envisioned that the HMS 200 may be accessed and run from an existing control systems (i.e., a computer/control panel at the rig site) and include a display, as well as, allowing remote access to the HMS 200. Additionally, the HMS 200 may send the collected data to any secure location wirelessly.”; Paragraph 26, “As mentioned, in one or more embodiments, the health index value may be interpreted, for example, through use of thresholds, trending, and/or extrapolation. In some embodiments, the health index 203 is tracked and threshold values are established for the plurality of rig equipment. As shown in FIG. 3, in one or more embodiments, the health index 203 is presented with static (i.e., fixed) threshold values on an odometer 300. One of ordinary skill would understand that the odometer 300 is shown for example purposes only and the present disclosure is not limited to placing the health index on an odometer and may be plotted on type of data collecting format.”) Examiner interprets the threshold values to be equivalent to attribute flags in view of Applicant’s specification.
generating, by the computer processor, attribute flags for the well, (Camacho: Paragraph 25, “The data interpretation 204 may include an evaluation of the health index value and/or a health index signature. Such evaluation may use adaptive algorithms designed to use the evaluations to establish (and/or compare against) threshold values, change the usage of the equipment, alert the rig site (or operator thereof) of potential/actual failures, etc. It is further envisioned that the HMS 200 may be accessed and run from an existing control systems (i.e., a computer/control panel at the rig site) and include a display, as well as, allowing remote access to the HMS 200. Additionally, the HMS 200 may send the collected data to any secure location wirelessly.”; Paragraph 26, “As mentioned, in one or more embodiments, the health index value may be interpreted, for example, through use of thresholds, trending, and/or extrapolation. In some embodiments, the health index 203 is tracked and threshold values are established for the plurality of rig equipment. As shown in FIG. 3, in one or more embodiments, the health index 203 is presented with static (i.e., fixed) threshold values on an odometer 300. One of ordinary skill would understand that the odometer 300 is shown for example purposes only and the present disclosure is not limited to placing the health index on an odometer and may be plotted on type of data collecting format.”) Examiner interprets the threshold values to be equivalent to attribute flags in view of Applicant’s specification.
wherein the attribute flags are generated for attributes comprised in the first WHI set. (Camacho: Paragraph 25, “The data interpretation 204 may include an evaluation of the health index value and/or a health index signature. Such evaluation may use adaptive algorithms designed to use the evaluations to establish (and/or compare against) threshold values, change the usage of the equipment, alert the rig site (or operator thereof) of potential/actual failures, etc. It is further envisioned that the HMS 200 may be accessed and run from an existing control systems (i.e., a computer/control panel at the rig site) and include a display, as well as, allowing remote access to the HMS 200. Additionally, the HMS 200 may send the collected data to any secure location wirelessly.”; Paragraph 26, “As mentioned, in one or more embodiments, the health index value may be interpreted, for example, through use of thresholds, trending, and/or extrapolation. In some embodiments, the health index 203 is tracked and threshold values are established for the plurality of rig equipment. As shown in FIG. 3, in one or more embodiments, the health index 203 is presented with static (i.e., fixed) threshold values on an odometer 300. One of ordinary skill would understand that the odometer 300 is shown for example purposes only and the present disclosure is not limited to placing the health index on an odometer and may be plotted on type of data collecting format.”) Examiner interprets the threshold values to be equivalent to attribute flags in view of Applicant’s specification.


Claim(s) 4, 11, and 18 –
	Camacho in view of Cella teach the limitations of claims 1, 8, and 15
	Camacho does not explicitly teach the use of weighting, however, Cella discloses the following:
wherein the sum of weightages of the second WHI set is generated based on the set of weightages for each of the plurality of attributes for the plurality of wells. (Cella: Paragraph 1015, “In the summation layer, the value coming out of a neuron in the hidden layer may be multiplied by a weight associated with the neuron and may add to the weighted values of other neurons. This sum becomes the output. For classification problems, one output is produced (with a separate set of weights and summation units) for each target category. The value output for a category is the probability that the case being evaluated has that category.”; Paragraph 1016, “At each time step, each non-input unit may compute its current activation as a nonlinear function of the weighted sum of the activations of all units from which it receives connections. The system can explicitly activate (independent of incoming signals) some output units at certain time steps.”)


Camacho discloses a method for monitoring the health of a well site. Cella disclose a method of efficient monitoring of industrial equipment. At the time of Applicant’s filed invention on of ordinary skill in the art would have deemed it obvious to combine the methods of Camacho with the teachings of Cella in order to improve the efficiency and accuracy of data as taught by Cella (Cella: Paragraph 5, “A need exists for improved methods and systems for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments.”)

Claim(s) 5, 12, and 19 –
	Camacho in view of Cella teach the limitations of claims 1, 8, and 15
	Camacho further discloses the following:
generating a plurality of tracking notifications and action reports; and (Camacho: Paragraph 20, “It is further envisioned when multiple wells are drilled with multiple drilling rig sites, the health management system may be deployed in a large area or at each drilling rig system to cover a plurality of rig equipment over large distances. With such process, the corresponding equipment condition (i.e., health of the plurality of rig equipment) of all drilling rig systems are determined and monitored at the health management system. As such, health management system manages collected information of the health of the plurality of rig equipment to trigger an appropriate action (e.g., reduce/stop using the plurality of rig equipment, schedule repairs, etc.).”; Paragraph 23, “The HMS may use a wide variety data collecting and comparisons determine the health index of the plurality of rig equipment to identify an appropriate action (i.e., maintain status quota, stop operations, schedule repairs, replace equipment, etc.).”; Paragraph 27, “Alternatively, the HMS may send/sound an alarm to inform the rig site that the health index of the rig equipment is reaching or reached the threshold values, and thus, an action may be taken to avoid damage on the rig equipment…”)
transmitting the plurality of tracking notifications and action reports. (Camacho: Paragraph 29, “Additionally, with the HMS knowing the expected health index 507, the HMS may predict, send alerts, and/or change the usage of the rig equipment when the health index deviates from the expected health index 507. For example, the HMS may also plot a measured health index 508 on the graph 500C along with the expected health index 507.”)

Claim(s) 6, 13, and 20 –
	Camacho in view of Cella teach the limitations of claims 1, 8, and 15
	Camacho further discloses the following:
wherein the plurality of types of wells comprise oil wells, gas wells, water injection and disposal wells, water supply wells, and observation wells. (Camacho: Paragraph 16, “It is to be further understood that the various embodiments described herein may be used in various stages of a well, such as rig site preparation, drilling, completion, abandonment etc., and in other environments, such as work-over rigs, fracking installation, well-testing installation, oil and gas production installation, without departing from the scope of the present disclosure. The embodiments are described merely as examples of useful applications, which are not limited to any specific details of the embodiments herein.”; Paragraph 17, “Further, drill pipe and drill collars are laid out on pipe racks 116 convenient to travel on a pipe ramp 117 to the rig floor 107 so that they may be hoisted up when needed and connected to a drill bit 118 or added to drill string 119. Furthermore, the drilling rig site 101 may include tanks 120 for water and fuel as well as mud pits 121.”)

Claim(s) 7 and 14 –
	Camacho in view of Cella teach the limitations of claims 1 and  8
	Camacho does not explicitly teach the use of weights, however, Cella discloses the following:
wherein each of the plurality of remediation categories correspond to a plurality of values of the sum of weightages. (Cella: Paragraph 404, “In embodiments, machine learning may take advantage of a state machine, such as tracking states of multiple analog and/or digital sensors, feeding the states into a pattern analysis facility, and determining anticipated states of the industrial system based on historical data about sequences of state information. For example, where a temperature state of an industrial machine exceeds a certain threshold and is followed by a fault condition, such as breaking down of a set of bearings, that temperature state may be tracked by a pattern recognizer, which may produce an output data structure indicating an anticipated bearing fault state (whenever an input state of a high temperature is recognized).”; Paragraph 725, “Criteria may include a predetermined maximum or minimum value for a detection value from a specific sensor, a value of a sensor's corresponding detection value over time, a change in value, a rate of change in value, and/or an accumulated value (e.g., a time spent above/below a threshold value, a weighted time spent above/below one or more threshold values, and/or an area of the detected value above/below one or more threshold values). The criteria may include a sensor's detection values at certain frequencies or phases where the frequencies or phases may be based on the equipment geometry, equipment control schemes, system input, historical data, current operating conditions, and/or an anticipated response. The criteria may comprise combinations of data from different sensors such as relative values, relative changes in value, relative rates of change in value, relative values over time, and the like.”)

Camacho discloses a method for monitoring the health of a well site. Cella disclose a method of efficient monitoring of industrial equipment. At the time of Applicant’s filed invention on of ordinary skill in the art would have deemed it obvious to combine the methods of Camacho with the teachings of Cella in order to improve the efficiency and accuracy of data as taught by Cella (Cella: Paragraph 5, “A need exists for improved methods and systems for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments.”)







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McNair (US 11429885 B1) discloses a method for managing adherence to various treatments
Yepez (US 2022/0128967 A1) disclose a method for monitoring equipment health
Floren (US 2022/0075515 A1) disclose a method for simulating systems using a user interface
Brannon (US 2021/0004471 A1) disclose a method for data transfer risks and identification
Krishnaswamy (US 2019/0384255 A1) discloses a method for autonomous prediction of process and equipment faults
Diamond (US 2017/0076158 A1) discloses a method for synthesizing and verifying information
Benson (US 2016/0305230 A1) discloses  method for detection of slide and rotation modes on equipment


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624